Citation Nr: 0005336	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether correct action was taken in terminating the 
appellant's Dependency and Indemnity Compensation (DIC) 
benefits.

2.  Whether clear and unmistakable error was shown in the 
June 1988 administrative decision in which the appellant was 
notified of a termination of DIC benefits, effective from 
November 1, 1981.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.  He died on September [redacted], 1975.  The 
appellant in this case was his surviving spouse, who remarried 
after his death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which it was determined that the action taken to 
terminate the appellant's DIC benefits was correct.  This 
matter also comes before the Board from an August 1997 
administrative decision by the RO in which it was determined 
that there was no clear and unmistakable error in the June 
1988 decision in which the effective date for the termination 
of the appellant's DIC benefits was determined to be November 
1, 1981. 

A review of the record reflects that in February 1999, the 
appellant requested reinstatement of DIC benefits, indicating 
that she had divorced her second husband.  This matter is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues presented has been obtained.

2.  The appellant was notified by correspondence dated in 
1976 of the award of DIC benefits.  She was also advised by 
VA at that time that a surviving spouse's entitlement to DIC 
generally ends with remarriage, and that she was responsible 
for reporting any change in her marital status.

3.  In November 1981, the appellant remarried.  The evidence 
reflects that she informed a county veterans service officer 
of this prior to her remarriage, believing him to be a VA 
employee.  In September 1983 the appellant provided VA with a 
direct deposit form reflecting that her name had changed.

4.  An overpayment of DIC benefits in the amount of $27, 
156.00 plus interest resulted because the appellant continued 
to receive DIC compensation and failed to provide VA with 
notification of her remarriage following the veteran's death, 
until 1988. 

5.  The overpayment was not solely due to VA administrative 
error and the debt was validly created.

6.  The record does not reflect that at the time of the June 
1988 administrative decision in which the appellant's DIC 
benefits were terminated retroactively, effective from 
November 1, 1981, either the correct facts were not before 
the adjudicators or the correct law was not applied. 



CONCLUSIONS OF LAW

1.  An overpayment of DIC benefits in the amount of $27,156 
plus interest was properly created.  38 U.S.C.A. § 5112 (West 
1991); 38 C.F.R. § 3.500(b)(2) (1999).

2.  The administrative decision of June 1988 wherein it was 
determined that the appellant's DIC benefits should be 
terminated retroactively effective November 1, 1981, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5112; 
38 C.F.R. § 3.500 (1988); 38 C.F.R. § 3.105, 3.500 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented claims which are 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

The record reflects that the veteran died on September [redacted], 
1975.  The death certificate listed the immediate cause of 
death as terminal pneumonitis due to meningo-encephalitis due 
to Behcet's disease  At the time of his death service 
connection was in effect for concussion headaches associated 
with a shell fragment wound of the scalp and for a laceration 
scar of the right elbow.  

The appellant, the veteran's surviving spouse, filed an 
application for DIC or death pension benefits in September 
1975.  The claim of entitlement to service connection for the 
veteran's death was denied in October 1975.  In a Board 
decision rendered in April 1976, the claim of entitlement to 
service connection for Behcet's disease was granted and 
entitlement to service connection for the cause of the 
veteran's death was granted in a May 1976 rating action.  

DIC benefits were awarded to the appellant and her dependent 
son effective from September 1975.  Enclosed with the May 
1976 award letter was VA Form 21-6753 advising the appellant 
of her rights and responsibilities.  She was notified that 
payment of DIC would be discontinued upon remarriage or 
death.  She was also advised that if she remarried, she 
should not endorse any check made payable to her as a 
surviving spouse.  She was notified that all checks should be 
returned with a statement showing the date of remarriage so 
that payments could be properly adjusted.  It was also stated 
that failure to promptly notify VA of any condition effecting 
the right to continued payment may result in the 
discontinuance of the award retroactively, subject to 
recovery.  She was provided this information again in July 
1976 when she was notified of an amendment to her DIC award.

In September 1983, the RO received a Department of Treasury 
Standard Form 1199A, Authorization for Deposit of Federal 
Recurring Payments.  On that form the appellant provided a 
change of address and a change of name, reflecting that her 
name was S.R.H.  

In February 1988, the appellant filed an Application for 
Benefits Under the Provisions of Section 156, Public Law 97-
377.  Therein she gave a last name which was different than 
that of the veteran and indicated that following the death of 
the veteran she had remarried in November 1981.  In May 1988 
the RO sent correspondence to the appellant noting the change 
in her last name and requesting information about her 
remarriage.  

In a statement provided by the appellant in June 1988, she 
indicated that she had remarried in November 1981 and had 
notified VA of that fact at that time.  She reported that 
prior to remarrying she had called someone, Mr. H., a 
veterans service officer, and had asked if benefits for her 
son would continue and was told that they would.  

In correspondence from the RO to the appellant dated in June 
1988 she was notified that VA regulations required that her 
benefits be terminated the first of the month in the month in 
which she remarried.  She was advised that her award had been 
adjusted to pay the child's rate for her son to reduce the 
amount of the overpayment.  The RO explained that they had no 
information in the file concerning the remarriage and 
explained to her that county veterans service officers were 
not employed by VA, they were employed by the county.  

A waiver of the indebtedness was requested in September 1988.  
The appellant presented testimony at a hearing held at the RO 
in January 1989.  The appellant testified that she thought 
the VA compensation was for her son and that when she got 
remarried she contacted Mr. H., a county veterans service 
representative, who she thought worked for VA.  She testified 
that when she called Mr. H. in February 1988, he told her 
that he did not work for VA.  The veteran's representative 
noted that in 1983 the appellant notified the VA of a name 
change in conjunction with her direct deposit.  

A decision on waiver of indebtedness was made by the 
Committee on Waivers and Compromises (Committee) in September 
1988 at which time indebtedness in the amount of $27,156.00 
was denied.  It was reasoned that the appellant had material 
fault with respect to the creation of the debt and that 
therefore, a waiver was not warranted.  In July 1989, the 
appellant was provided an audit of her account showing that 
indebtedness in the amount of $27,156.00 which accrued during 
the period from November 1, 1981 to June 30, 1988.  The claim 
came before the Board in November 1989 at which time it was 
denied.  

The appellant again raised the claim for a waiver citing the 
new waiver standards established under Public Law 101-237.  
Thereafter, the Committee reconsidered the claim for a waiver 
and again denied the claim in September 1991 and again in 
March 1992.  

In March 1993, the appellant notified VA that she had gotten 
divorced on December 23, 1992 and that she would again be 
taking the veteran's last name.  

In June 1995 the appellant, in conjunction with her appeal 
for waiver of recovery of the indebtedness, submitted a 
statement in which she indicated that in 1975 she was widowed 
and that service connection was granted for the veteran's 
cause of death.  She indicated that she was told that payment 
allotments would be made for both she and her son.  She 
stated that while her husband was alive he would call, Mr. 
H., at the VA in Appleton, Wisconsin who helped him submit VA 
related paperwork.  She noted that 6 years later when she 
remarried, she called Mr. H. to advise him of her remarriage.  
She stated that after her remarriage she continued receiving 
checks in the same amount as that prior to her remarriage and 
had not remembered that she and her son had received separate 
allotments and thought the entire check was for her son.  She 
stated that when her son turned 17, she called VA to let them 
know that he would be graduating later than his 18th birthday 
and indicated that it was at that time that she was made 
aware of the overpayment.  She stated that she then called 
Mr. H. who told her that he was not a VA employee.

In a Board decision rendered in April 1996, the Board 
determined that recovery of overpayment in the amount of 
$27,156.00 plus interest would not violate equity and good 
conscience, and waiver of the indebtedness was not warranted.  

In April 1996, the appellant raised the claim and contention 
that the debt was not properly created.  In a February 1997, 
rating action/Statement of the Case, the RO determined that 
the correct action was taken in terminating the appellant's 
DIC benefits effective from the last day of the month before 
her remarriage.  

In August 1997, the RO also addressed the issue of whether 
clear and unmistakable error occurred in determining the 
effective date for the termination of DIC benefits.  The RO 
concluded that the DIC award was properly reduced the last 
day of the month before her remarriage.  It was explained 
that DIC benefits were terminated on November 1, 1981 because 
the appellant was remarried on November 26, 1981.  It was 
also noted that VA was not notified of the appellant's 
remarriage until June 6, 1988, which led to an overpayment on 
the account.  

The appellant presented testimony at a hearing held at the RO 
in September 1997.  Her representative argued that the debt 
was not properly created and that the amount of the debt 
should be significantly smaller than it is.  The 
representative stated that it was common for VA 
beneficiaries, such as the appellant, to believe that county 
service officers, such as Mr. H., are VA employees.  He also 
pointed out that in September 1983, the appellant had 
submitted a form showing a change of address and name for 
purposes of direct deposit.  The representative argued that 
the appellant gave her remarried name at that time and as 
such it should've prompted a query by VA as to a change in 
marital status, thereby also significantly reducing the 
amount of the overpayment which was created.  He argued that 
an overpayment should only have been created from 1981 to 
1983.  

The appellant testified that following the death of the 
veteran, she dealt with an individual, Mr. H., at the county 
veterans service office in Wisconsin.  She testified that she 
believed that he was a VA employee and that he had never 
indicated otherwise.  She testified that she told him that 
she was remarrying after the death of the veteran and that he 
did not tell her that she needed to do anything else.  The 
appellant testified that after her husband's death, she 
received death benefits and believed that all of the money 
received was for her son.  She testified that in September 
1983, she submitted a form to VA in conjunction with her 
direct deposit on which she gave her married name.  She 
indicated that thereafter, she continued to receive benefits 
until 1988, at which time she contacted VA to discuss college 
benefits for her son.  She testified that when she contacted 
VA in 1988 she was told that an overpayment had been created.  
The appellant testified that she then called Mr. H. who 
informed her that he was not a VA employee.  

In October 1997, the RO determined that correct action was 
taken in the termination of the appellant's DIC benefits and 
that there was no clear and unmistakable error made in 
determining the effective date for the termination of the 
appellant's DIC benefits.  

The appellant presented testimony at a hearing held before a 
member of the Board in February 1999 which was essentially 
duplicative of that provided in 1997.  She did testify that 
after VA effectuated the changes made to her direct deposit 
in 1983, the VA did not thereafter contact her.  

Applicable Law and Regulations

The effective date of the discontinuance of DIC benefits as a 
result of remarriage is the last day of the month before the 
date of marriage.  38 C.F.R. § 3.500(n)(1) (1999).  This 
regulation was also in effect in the same form in 1988.

Pursuant to applicable VA law and regulation, the effective 
date of an adjustment of an award of compensation based on an 
erroneous award is determined in accordance with the 
requirements of 38 C.F.R. § 3.500(b) (1999).  When an 
erroneous award is based solely on administrative error or 
error in judgment, the effective date of the reduction is the 
date of the last payment.  38 C.F.R. § 3.500(b)(2).  Again 
these provisions were also in effect in 1988.

Sole administrative error connotes that the appellant neither 
had knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant's actions nor her 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.500(b)(1) (1999).

Additional applicable law and regulations will be discussed 
below, as appropriate.

I.  Whether correct action was taken in terminating the 
appellant's (DIC) benefits.

When the validity of a debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  A debtor may dispute 
the amount or existence of a debt, which is a right that may 
be exercised separately from a request for waiver or at the 
same time.  See 38 C.F.R. § 1.911(c)(1) (1999); see also 
VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).

In this case, the appellant has expressed two primary 
contentions with respect to the claim that the debt was not 
properly created.  She has contended that she did contact an 
individual who she believed to be a VA employee prior to her 
remarriage and essentially thought that she had fulfilled her 
responsibility to contact the VA in this regard.  She also 
maintains that in September 1983, she provided VA with 
knowledge of her remarriage by virtue of changing her name 
and address on a form used for direct deposit.

The appellant argues that she contacted Mr. H., a county 
veterans service officer, to inform him of her remarriage 
following the death of the veteran.  She has testified that 
she believed that he was a VA employee and/or that he would 
advise VA of her status.  However, despite the appellant's 
belief, Mr. H. was not a VA employee and therefore 
notification to him of her remarriage does not constitute 
notification to VA of her remarriage.  

The appellant has also argued that VA was notified of her 
remarriage in September 1983 by virtue of a form she used to 
change her name and address for purposes of direct deposit to 
her bank.  However, the Board does not believe that such 
notification constitutes notification of remarriage.  
Initially, the Board points out that this form was received 
nearly two years following the appellant's remarriage.  
Further, it was not submitted for the purpose of informing VA 
of her remarriage, and in fact, the purpose of that form is 
not even to advise VA of a name or address change, it is 
merely for purposes of designating a bank account in which VA 
benefits may be directly deposited.  Moreover, the 
appellant's arguments stand for the proposition that having 
received that form, VA was under an obligation to investigate 
the reason for the name change.  However, the appellant was 
clearly notified that it was her responsibility to notify the 
VA of her remarriage, which she failed to do.  

Significantly, the record shows the appellant continued to 
accept DIC benefit payments for many years after she alleges 
to have reported her remarriage to VA.  In Jordan v. Brown, 
10 Vet. App. 171 (1997), the United States Court of Appeals 
for Veterans Claims (Court) addressed, in the context of a 
claim for waiver, the question of validity of an indebtedness 
resulting from the overpayment of dependency and indemnity 
compensation (DIC) to a veteran's widow who had remarried.  

In the Jordan case, the appellant had been advised when 
benefits were awarded that her right to benefits would 
terminate if she remarried.  She remarried in 1984 and told 
VA of a name and address change thereafter.  She asserted 
that she had informed VA of her remarriage at the same time 
she told them of a name and address change.  There was no 
record, however, of her having informed VA of her remarriage 
until she responded to a marital status questionnaire sent to 
her in 1990.  Her benefits were then terminated, and an 
overpayment assessed.  During the period between her 
remarriage in 1984 and the termination of her benefits, VA 
had continued to send DIC checks to the appellant, who had 
cashed them.  The appellant averred she had neglected to read 
the rule, printed on the back of her initial award 
notification, telling her that she must return any benefit 
checks to VA uncashed in the event of her remarriage.  She 
averred that other facts provided reason for VA to have known 
it should have stopped sending her the checks that included 
the overpayment.  She argued that the debt was not valid 
because it arose solely from VA's administrative error.

The Court determined that the factual issue of whether the 
appellant had notified VA of her remarriage was immaterial.  
The Court found the appellant was not excused from knowing 
she was not entitled to keep the checks erroneously sent her.  
Having kept them, the overpayment did not arise solely from 
VA's administrative error.  The appellant had contributed to 
the creation of the debt and the debt was valid.  Jordan, 10 
Vet. App. at 174.

This case presents a factual situation which is very similar 
to that presented in Jordan.  The appellant was well familiar 
with the rules of entitlement to receipt of DIC benefits and 
she had received multiple notices over the years bearing on 
her notification responsibilities and advising her of 
consequences of remarriage.  Even had she not read the 
information provided by VA, persons dealing with the 
Government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  See Morris v Derwinski, 
1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 
(1947)).  

The Board also finds the appellant's argument that she 
thought that the benefits were only for her son unpersuasive.  
Initially, the Board notes that VA never indicated that the 
benefits were solely for her son.  Moreover, in a June 1995 
statement, the appellant herself mentioned that she was sure 
that she had been told that payments would be made for both 
she and her son.  In this case too, despite the appellant's 
allegation that she thought the checks were solely for her 
son, she was not excused from knowing she was not entitled to 
keep the checks erroneously sent her.  VA made it very clear 
to the appellant that VA must be notified in the event of 
remarriage.  Having failed to advise VA of her remarriage 
until June 1988, the overpayment did not arise solely from 
VA's administrative error.  Accordingly, in this case, the 
debt was validly created since the debt at issue did not 
result solely from VA's administrative error or error in 
judgment.

II.  Whether clear and unmistakable error was shown in the 
June 1988 administrative decision in which the appellant was 
notified of a termination of DIC compensation, effective from 
November 1, 1981.

In Russell v. Principi, 3 Vet. App. 310, 313-314 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that test. "...Clear and unmistakable 
error is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error....If a claimant- 
appellant wishes to reasonably raise clear and unmistakable 
error there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable error 
claim is undoubtedly a collateral attack, the presumption is 
even stronger."  See also Damrel v. Brown, 6 Vet. App. 242, 
245-46 (1994).  Moreover, there is a presumption of validity 
to otherwise final decisions, and, in the face of a claim of 
error, the presumption is even stronger.  See Martin v. Gray, 
142 U.S. 236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th 
Cir. 1986).

In this case, the claim of CUE involves a June 1988 
administrative decision in which DIC benefits for the 
appellant were retroactively discontinued effective from 
November 1, 1981.  The appellant has argued essentially that 
the VA was notified of the change in the appellant's marital 
status in September 1983, but failed to take any action.  It 
is argued that the overpayment should therefore only cover 
the period between the appellant's marriage in November 1981 
until notification of her name change was received in 
September 1983.  

The primary argument does not appear to be that the correct 
facts were not before the adjudicators at the time of the 
June 1988 administrative decision.  The correct facts were 
clearly of record at that time to include the Department of 
Treasury Standard Form 1199A received in September 1983 on 
which the appellant's remarried name was used.  

The argument appears to be that the provisions of 38 C.F.R. 
§ 3.500(b) should have been applied instead of the provisions 
of 38 C.F.R. § 3.500(n).  However, in determining which law 
is applicable the appellant is essentially expressing 
disagreement with how the facts at the time were evaluated, 
which is not a basis for a valid claim of error under Russell 
or Fugo.  The appellant is again arguing that she was not at 
fault in the creation of the debt and that therefore the 
provisions of 38 C.F.R. § 3.500(b) should have been applied 
instead of the provisions of 38 C.F.R. § 3.500(n).  However, 
in this case, the question of the fault of the appellant in 
the creation of the debt is not a matter which is undebatable 
and does not give rise to a finding of clear and unmistakable 
error.  Moreover, as noted above, the September 1983 Treasury 
form noting a change of address was not submitted for the 
purpose of advising the VA of her remarriage, and the Board 
finds no clear and unmistakable error in the RO's failure to 
consider it as such and to take action to terminate the 
benefits when it was received in 1983.

As indicated previously where, as here, an error by a payee 
contributed to creation of an overpayment, the overpayment 
did not result solely from VA error and consequently section 
3.500(b)(2), which applies to erroneous awards based solely 
on administrative error, does not determine the date of 
discontinuance of payment of the benefit.  Jordan, 10 Vet. 
App. at 175.  Accordingly, the correct law, 38 C.F.R. 
§ 3.500(n) was applied at the time of the June 1988 
administrative decision and pursuant to that regulation an 
effective date of November 1, 1981 was properly assigned for 
the termination of the appellant's DIC benefits.  In the 
absence of a viable claim of CUE the 1988 administrative 
action, that action is final. 

Additional Matters

To the extent that the appellant's statements may be 
construed as a request for equitable relief, the Board draws 
her attention to 38 U.S.C.A. § 503.  The Board does not have 
jurisdiction over such a claim for equitable relief.  The 
Court has held that the authority to award equitable relief 
under section 503(a) is committed to the discretion of the 
Secretary, and that the Board and the Court are without 
jurisdiction to review the Secretary's exercise of that 
discretion.  McCay v. Brown, 9 Vet. App. 183, 189 (1996); 
Suttmann v. Brown, 5 Vet. App. 127, 138 (1993); Darrow v. 
Derwinski, 2 Vet. App. 303, 306 (1992).


ORDER

The DIC overpayment created in the amount of $27,156 is 
valid.  To this extent the appeal is denied.

The administrative decision of June 1988 did not contain 
clear and unmistakable error, and as to this issue, the 
appeal is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

